DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 12/21/2020, is acknowledged. Claims 1 – 8 are amended. Claims 11 – 19 are newly entered. Claims 1 – 19 are currently pending in the application and under consideration for this office action.

All previous objections to the abstract, specification, and claims have been withdrawn by the Examiner in response to the amendment filed by Applicant, except for those listed later in this correspondence. All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment and clarification provided in the remarks filed by Applicant.

Drawings



The drawings were received on 12/21/2020.  These drawings are accepted, and overcome the previously made objections, which have been withdrawn.

Claim Objections

Claims 5, 8, and 11 objected to because of the following informalities:
Regarding claim 5, the Examiner respectfully recommends Applicant change the terms “K1C” appearing on line 3 to “K1C”, and change the terms “Rp0.2(LT)” appearing on lines 12 and 13 to “Rp0.2(LT)” for consistency throughout the claim.
Regarding claim 8, the Examiner respectfully recommends Applicant remove one of “the” or “said” from “stretching of the said plate” on line 15, as these terms are redundant.
Regarding claim 11, the Examiner respectfully recommends Applicant change the terms “K1C” appearing on line 3 to “K1C” for consistency throughout the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 9 – 12, and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/036953 (“Telioui”; of record) in view of CN 101341267 (“Warner”; cited in IDS of 02/20/2020 and of record, English machine translation provided 9/11/2020 cited herein).
Regarding claim 1, Telioui teaches a rolled product made of an aluminum alloy (P 1, L 4-9; P 5, L 24-27) having a composition (P 2, L 33 – P 3, L 7) which is compared to the claimed composition of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition taught by Telioui overlaps with that of the instant claim.
Moreover, Telioui teaches that the alloy contains at most 0.05 wt% each and 0.2 wt% total of unavoidable impurities (P 3, L 3-4). Thus, a prima facie case of obviousness exists, as the impurity content taught by Telioui encompasses the claimed impurity content of the instant claim.
Telioui teaches that in some embodiments, the thickness of the product may be between 63 mm to 280 mm (P 7, L 34-35). This thickness range falls within the claimed range of the instant claim.
Telioui does not explicitly teach that the grain structure of the product is predominantly recrystallized between ¼ and ½ thickness.

It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Warner into Telioui and use manganese over zirconium for grain structure control in the alloy. The inclusion of manganese over zirconium provides a number of advantages, such as obtaining a structure and isotropic properties that recrystallize throughout the product, thereby improving toughness.
Regarding claim 2, Telioui teaches that in some embodiments, the thickness of the product may be between 63 mm to 280 mm (P 7, L 34-35). Thus, a prima facie case of obviousness exists, as the thickness range taught by Telioui encompasses the claimed thickness range of the instant claim (80-130 mm).
Regarding claim 3, the composition, and in particular the Li content taught by Telioui (0.9-1.7 wt% Li) continues to overlap the claimed composition, and in particular the Li content of the instant claim (0.7-1.5 wt% Li). Thus, a prima facie case of obviousness exists.
Regarding claim 4, the sum of the content of elements Zr, Cr, Sc, Hf, and V taught by Telioui is 0-2.4 wt%. It is noted that Telioui does not require the inclusion of any of these elements in the alloy (P 2, L 33 – P 3, L 7), thus a sum of 0 wt% is possible.
prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the sum of the content of elements Zr, Cr, Sc, Hf, and V taught by Telioui (0-2.4 wt%) encompasses that of the instant claim (less than 0.08 wt%).
Regarding claim 5, Telioui teaches examples in Tables 1-3, wherein the yield strength (RP) in the LT direction is 414-547 MPa (Tables 2-3, LT-direction, Rp). This yield strength range overlaps with the claimed yield strength for each thickness range.
It is noted that Telioui only tests the mechanical properties of processed 2 mm sheets in the Examples (P 8, L 18-19), and is silent to toughness K1C (T-L) and fatigue crack growth rate properties. Telioui does teach that there is a need in the art for an aluminum alloy that is useful in aircraft application having high fracture toughness, high strength, and excellent fatigue crack growth resistance (P 2, L 24-26). An ordinarily skilled artisan would appreciate that Telioui implies the taught product would thus have these properties. Moreover, Telioui and the instant invention are manufactured by substantially similar processes, and have previously been shown to have substantially similar structure and properties.
Telioui teaches a manufacturing process for producing a plate (P 6, L 1-2), comprising: a) the casting of a slab (P 6, L 4); b) homogenizing said slab at a temperature of 475-535 °C (P 6, L 5 & 27-28); c) hot rolling said [slab] to obtain a plate (P 6, L 6-7); d) solution heat treating the plate between 480-525 °C (P 6, L 9-11; P 7, L 5-8); e) quenching with cold water (P 6, L 12-13); f) controlled stretching of the said plate (P 6, L 14-16) with a permanent set of 0.5-15% (P 7, L 12-15); and g) artificial aging of said plate (P 6, L 17-18).

It is noted that Telioui teaches that the obtained product in some embodiments has a thickness of 63 mm to 280 mm (P 7, L 34-35). This thickness range falls within the “hot rolling to obtain a plate of at least 50 mm thick” step of the instant specification (Instant Application: P 8, Par 5, L 1-2).
Further, Telioui teaches, in examples, that products are artificially aged under one of two conditions: (1) an under-aged condition by ageing for 20 hours at 170 °C, and (2) a peak-aged condition by ageing for 48 hours at 170 °C (P 8, L 29-31). It is noted that both of these conditions fall within the parameters of artificial aging of the instant specification (Instant Application: P 9, Par 5, L 2-4).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the aluminum alloy product taught by Telioui in view of Warner would possess the yield strength, toughness, and fatigue crack growth rate properties as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition, structure, properties, and manufacturing method of the prior art and the instant invention.	
Regarding claim 6, Telioui is silent as to the propensity for crack bifurcation of the product. Telioui does teach that there is a need in the art for an aluminum alloy that is useful in aircraft 
Further, the claim recites process limitations regarding a fatigue test. As such, the claim limitations are product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Thus, Telioui is not required to teach the claimed fatigue test limitations of the instant claim.
Telioui and the instant invention are manufactured by substantially similar processes, and have previously been shown to have substantially similar structure and properties.
Telioui teaches a manufacturing process for producing a plate (P 6, L 1-2), comprising: a) the casting of a slab (P 6, L 4); b) homogenizing said slab at a temperature of 475-535 °C (P 6, L 5 & 27-28); c) hot rolling said [slab] to obtain a plate (P 6, L 6-7); d) solution heat treating the plate between 480-525 °C (P 6, L 9-11; P 7, L 5-8); e) quenching with cold water (P 6, L 12-13); f) controlled stretching of the said plate (P 6, L 14-16) with a permanent set of 0.5-15% (P 7, L 12-15); and g) artificial aging of said plate (P 6, L 17-18).
The homogenization temperature range, solution heat treatment temperature range, and permanent set range of controlled stretching all taught by Telioui either overlap with or encompass the ranges disclosed within the instant specification (Instant Application: P 8, Par 3 – P 9, Par 5).
It is noted that Telioui teaches that the obtained product in some embodiments has a thickness of 63 mm to 280 mm (P 7, L 34-35). This thickness range falls within the “hot rolling to 
Further, Telioui teaches, in examples, that products are artificially aged under one of two conditions: (1) an under-aged condition by ageing for 20 hours at 170 °C, and (2) a peak-aged condition by ageing for 48 hours at 170 °C (P 8, L 29-31). It is noted that both of these conditions fall within the parameters of artificial aging of the instant specification (Instant Application: P 9, Par 5, L 2-4).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the aluminum alloy product taught by Telioui in view of Warner would possess the low propensity for crack bifurcation as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition, structure, properties, and manufacturing method of the prior art and the instant invention.	
Regarding claim 7, Telioui is silent as to the propensity for crack bifurcation of the product. Telioui does teach that there is a need in the art for an aluminum alloy that is useful in aircraft application having high fracture toughness, high strength, and excellent fatigue crack growth resistance (P 2, L 24-26). An ordinarily skilled artisan would appreciate that Telioui implies the taught product would thus have these properties.
Further, the claim recites process limitations regarding a fatigue test. As such, the claim limitations are product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The 
Telioui and the instant invention are manufactured by substantially similar processes, and have previously been shown to have substantially similar structure and properties.
Telioui teaches a manufacturing process for producing a plate (P 6, L 1-2), comprising: a) the casting of a slab (P 6, L 4); b) homogenizing said slab at a temperature of 475-535 °C (P 6, L 5 & 27-28); c) hot rolling said [slab] to obtain a plate (P 6, L 6-7); d) solution heat treating the plate between 480-525 °C (P 6, L 9-11; P 7, L 5-8); e) quenching with cold water (P 6, L 12-13); f) controlled stretching of the said plate (P 6, L 14-16) with a permanent set of 0.5-15% (P 7, L 12-15); and g) artificial aging of said plate (P 6, L 17-18).
The homogenization temperature range, solution heat treatment temperature range, and permanent set range of controlled stretching all taught by Telioui either overlap with or encompass the ranges disclosed within the instant specification (Instant Application: P 8, Par 3 – P 9, Par 5).
It is noted that Telioui teaches that the obtained product in some embodiments has a thickness of 63 mm to 280 mm (P 7, L 34-35). This thickness range falls within the “hot rolling to obtain a plate of at least 50 mm thick” step of the instant specification (Instant Application: P 8, Par 5, L 1-2).
Further, Telioui teaches, in examples, that products are artificially aged under one of two conditions: (1) an under-aged condition by ageing for 20 hours at 170 °C, and (2) a peak-aged condition by ageing for 48 hours at 170 °C (P 8, L 29-31). It is noted that both of these conditions 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the aluminum alloy product taught by Telioui in view of Warner would possess the low propensity for crack bifurcation as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition, structure, properties, and manufacturing method of the prior art and the instant invention.	
Regarding claim 9, the claim is directed toward the manner in which the product is intended to be employed or utilized. It is held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114). The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 (II)).

Regarding claim 10, the claim is directed toward the manner in which the product is intended to be employed or utilized. It is held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114). The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 (II)).
Moreover, Telioui teaches that the product may be used to form a welded structural member (P 7, L 26-28).
Regarding claim 11, Telioui teaches examples in Tables 1-3, wherein the yield strength (RP) in the LT direction is 414-547 MPa (Tables 2-3, LT-direction, Rp). This yield strength range overlaps with the claimed yield strength for each thickness range.
It is noted that Telioui only tests the mechanical properties of processed 2 mm sheets in the Examples (P 8, L 18-19), and is silent to toughness K1C (T-L) and fatigue crack growth rate 
Telioui teaches a manufacturing process for producing a plate (P 6, L 1-2), comprising: a) the casting of a slab (P 6, L 4); b) homogenizing said slab at a temperature of 475-535 °C (P 6, L 5 & 27-28); c) hot rolling said [slab] to obtain a plate (P 6, L 6-7); d) solution heat treating the plate between 480-525 °C (P 6, L 9-11; P 7, L 5-8); e) quenching with cold water (P 6, L 12-13); f) controlled stretching of the said plate (P 6, L 14-16) with a permanent set of 0.5-15% (P 7, L 12-15); and g) artificial aging of said plate (P 6, L 17-18).
The homogenization temperature range, solution heat treatment temperature range, and permanent set range of controlled stretching all taught by Telioui either overlap with or encompass the ranges disclosed within the instant specification (Instant Application: P 8, Par 3 – P 9, Par 5).
It is noted that Telioui teaches that the obtained product in some embodiments has a thickness of 63 mm to 280 mm (P 7, L 34-35). This thickness range falls within the “hot rolling to obtain a plate of at least 50 mm thick” step of the instant specification (Instant Application: P 8, Par 5, L 1-2).
Further, Telioui teaches, in examples, that products are artificially aged under one of two conditions: (1) an under-aged condition by ageing for 20 hours at 170 °C, and (2) a peak-aged condition by ageing for 48 hours at 170 °C (P 8, L 29-31). It is noted that both of these conditions 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the aluminum alloy product taught by Telioui in view of Warner would possess the yield strength, toughness, and fatigue crack growth rate properties as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition, structure, properties, and manufacturing method of the prior art and the instant invention.	
Regarding claim 12, Telioui is silent as to the propensity for crack bifurcation of the product. Telioui does teach that there is a need in the art for an aluminum alloy that is useful in aircraft application having high fracture toughness, high strength, and excellent fatigue crack growth resistance (P 2, L 24-26). An ordinarily skilled artisan would appreciate that Telioui implies the taught product would thus have these properties.
Further, the claim recites process limitations regarding a fatigue test. As such, the claim limitations are product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Thus, Telioui is not required to teach the claimed fatigue test limitations of the instant claim.

Telioui teaches a manufacturing process for producing a plate (P 6, L 1-2), comprising: a) the casting of a slab (P 6, L 4); b) homogenizing said slab at a temperature of 475-535 °C (P 6, L 5 & 27-28); c) hot rolling said [slab] to obtain a plate (P 6, L 6-7); d) solution heat treating the plate between 480-525 °C (P 6, L 9-11; P 7, L 5-8); e) quenching with cold water (P 6, L 12-13); f) controlled stretching of the said plate (P 6, L 14-16) with a permanent set of 0.5-15% (P 7, L 12-15); and g) artificial aging of said plate (P 6, L 17-18).
The homogenization temperature range, solution heat treatment temperature range, and permanent set range of controlled stretching all taught by Telioui either overlap with or encompass the ranges disclosed within the instant specification (Instant Application: P 8, Par 3 – P 9, Par 5).
It is noted that Telioui teaches that the obtained product in some embodiments has a thickness of 63 mm to 280 mm (P 7, L 34-35). This thickness range falls within the “hot rolling to obtain a plate of at least 50 mm thick” step of the instant specification (Instant Application: P 8, Par 5, L 1-2).
Further, Telioui teaches, in examples, that products are artificially aged under one of two conditions: (1) an under-aged condition by ageing for 20 hours at 170 °C, and (2) a peak-aged condition by ageing for 48 hours at 170 °C (P 8, L 29-31). It is noted that both of these conditions fall within the parameters of artificial aging of the instant specification (Instant Application: P 9, Par 5, L 2-4).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the aluminum alloy product taught by Telioui in view of Warner would possess the low propensity for crack bifurcation as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition, structure, properties, and manufacturing method of the prior art and the instant invention.	
Regarding claim 16, all of the claim limitations have been considered.  The claim limitations “wherein the rolled product, during its manufacturing process, undergoes homogenization which comprises at least one step for which the temperature is at least 520°C, the time during which the temperature is greater than 520°C being at least 20 hours, and hot rolling comprising a hot rolling exit temperature of less than 390°C” are product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Moreover, the Examiner notes that Telioui does teach an a homogenization temperature range of 475-535 °C (P 6, L 27-28), which overlaps with the homogenization temperature range of the instant claim (at least 520 °C). Telioui is silent as to the length of the homogenization step, and to an exit temperature of the hot rolling step.
Regarding claim 17, all of the claim limitations have been considered.  The claim limitations “wherein the rolled product, during its manufacturing process, undergoes homogenization which comprises at least one step for 6Application Serial No.: 16/074,661 Inventors: EHRSTROM et al. Attorney Docket No.: 2901683-336000 which the temperature is at least 530°C, the time during which the temperature is at least 530°C being at least 30 hours and hot rolling comprising a hot rolling exit temperature of less than 380°C” are product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Moreover, the Examiner notes that Telioui does teach an a homogenization temperature range of 475-535 °C (P 6, L 27-28), which overlaps with the homogenization temperature range of the instant claim (at least 530 °C). Telioui is silent as to the length of the homogenization step, and to an exit temperature of the hot rolling step.
Regarding claim 18, Telioui teaches that the product may contain a Zr content of 0.05-0.3 wt%, a Cr content of 0.05-0.3 wt%, a Sc content of 0.05-0.4 wt%, a Hf content of 0.05-0.4 wt%, and a V content of 0-1 wt% - however, no product is required to possess these elements (Telioui teaches that one or more of Zr, Cr, Ti, Sc, or Hf is required), and thus they may also be present in an amount of 0 wt% (P 2, L 33 – P 3, L 7). Thus, Telioui teaches a sum of the content of elements Zr, Cr, Sc, Hf, and V of 0-2.4 wt%. This overlaps with the claimed range of at least 0.08% by weight. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 19, Telioui teaches that the product may contain a Zr content of 0.05-0.3 wt% - however, no product is required to possess Zr (Telioui teaches that one or more of Zr, Cr, Ti, Sc, or Hf is required), and thus they may also be present in an amount of 0 wt% (P 2, L 33 – P 3, L 7). Thus, a prima facie case of obviousness exists, as Telioui teaches a Zr content (0 or 0.05-.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/036953 (“Telioui”; of record).
Regarding claim 8, Telioui teaches a manufacturing process for producing a plate (P 6, L 1-2), comprising: a) the casting of a slab (P 6, L 4), made of an aluminum alloy having a composition (P 2, L 33 – P 3, L 7) that is compared to that of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition taught by Telioui overlaps with that of the instant claim.
prima facie case of obviousness exists, as the impurity content taught by Telioui encompasses the claimed impurity content of the instant claim.
	Moreover, Telioui teaches b) homogenizing said slab at a temperature of 475-535 °C (P 6, L 5 & 27-28); c) hot rolling said [slab] to obtain a plate (P 6, L 6-7); d) solution heat treating the plate between 480-525 °C (P 6, L 9-11; P 7, L 5-8); e) quenching with cold water (P 6, L 12-13); f) controlled stretching of the said plate (P 6, L 14-16) with a permanent set of 0.5-15% (P 7, L 12-15); and g) artificial aging of said plate (P 6, L 17-18).
	The homogenization temperature range, solution heat treatment temperature range, and permanent set range of controlled stretching all taught by Telioui either overlap with or encompass the claimed ranges. Thus, a prima facie case of obviousness exists.
It is noted that Telioui teaches that the obtained product in some embodiments has a thickness of 63 mm to 280 mm (P 7, L 34-35). This thickness range falls within the claimed “hot rolling to obtain a plate of at least 50 mm thick”.
Further, Telioui teaches, in examples, that products are artificially aged under one of two conditions: (1) an under-aged condition by ageing for 20 hours at 170 °C, and (2) a peak-aged condition by ageing for 48 hours at 170 °C (P 8, L 29-31). It is noted that both of these conditions fall within the claimed parameters of artificial aging of the instant claim.
Further, the sum of the content of elements Zr, Cr, Sc, Hf, and V taught by Telioui is 0-2.4 wt%. It is noted that Telioui does not require the inclusion of any of these elements in the alloy (P 2, L 33 – P 3, L 7), thus a sum of 0 wt% is possible.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of .
	
Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/036953 (“Telioui”; of record) as applied to claim 8, and further in view of US 5882449 (“Waldron”) and US 2017/0175240 (“Wen”; available as prior art due to provisional filing date).
Regarding claim 13, Telioui teaches a homogenization temperature range of 475-535 °C (P 6, L 27-28). This range overlaps with the homogenization temperature range of the instant claim (at least 520 °C). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Telioui is silent as to the length of the homogenization step, and to an exit temperature of the hot rolling step.
Waldron teaches worked products made from Al-Cu-Li alloys (1: 6-10; Table in Col 2), similar to both the instant application and Telioui. Chevy teaches that in the manufacturing method of the worked product, homogenization is suitably carried out at a temperature of 510 to 565 °C (2: 36-37), suitably holding at the homogenization temperature for a time of 15-40 hours (2: 45-46). Further, Waldron teaches that such a homogenization dissolves soluble elements such as lithium, copper, zinc, and magnesium, and renders the internal structure of the metal uniform (2: 37-40).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Waldron into Telioui and homogenize the product for a time of 15-40 hours. This homogenization dissolves soluble elements such as lithium, copper, zinc, and magnesium, and renders the internal structure of the metal uniform. Further, an ordinarily skilled artisan would appreciate that some length of time for the homogenization step is required for the method, and as such, the 
The Examiner notes that the homogenization time taught by Telioui in view of Waldron (15-40 hours) overlaps with the claimed homogenization time of the instant claim (at least 20 hours). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Wen teaches products made from Al-Cu alloys and the method of producing them ([0002]). Wen teaches that after a homogenization step, hot rolling is performed, wherein the hot rolling exit temperature is about 250-380°C ([0142]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Wen into Telioui and use a hot rolling exit temperature of about 250-380°C. The step of hot rolling as well as the hot rolling exit temperature were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions; further, the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). An ordinarily skilled artisan would appreciate that some exit temperature for the hot rolling step taught by Telioui is required for the method, and as such, the hot rolling exit temperature taught by Wen could be incorporated, as it is done during manufacture of a similar workpiece and alloy.
The Examiner notes that the hot rolling exit temperature taught by Telioui in view of Wen (250-380°C) falls within the claimed hot rolling exit temperature of the instant claim (less than 390°C).
Regarding claim 14, Telioui teaches a homogenization temperature range of 475-535 °C (P 6, L 27-28). This range overlaps with the homogenization temperature range of the instant claim (at least 520 °C). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).

Waldron teaches worked products made from Al-Cu-Li alloys (1: 6-10; Table in Col 2), similar to both the instant application and Telioui. Chevy teaches that in the manufacturing method of the worked product, homogenization is suitably carried out at a temperature of 510 to 565 °C (2: 36-37), suitably holding at the homogenization temperature for a time of 15-40 hours (2: 45-46). Further, Waldron teaches that such a homogenization dissolves soluble elements such as lithium, copper, zinc, and magnesium, and renders the internal structure of the metal uniform (2: 37-40).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Waldron into Telioui and homogenize the product for a time of 15-40 hours. This homogenization dissolves soluble elements such as lithium, copper, zinc, and magnesium, and renders the internal structure of the metal uniform. Further, an ordinarily skilled artisan would appreciate that some length of time for the homogenization step is required for the method, and as such, the homogenization time taught by Waldron could be incorporated, as it is done during manufacture of a similar workpiece.
The Examiner notes that the homogenization time taught by Telioui in view of Waldron (15-40 hours) overlaps with the claimed homogenization time of the instant claim (at least 30 hours). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Wen teaches products made from Al-Cu alloys and the method of producing them ([0002]). Wen teaches that after a homogenization step, hot rolling is performed, wherein the hot rolling exit temperature is about 250-380°C ([0142]).

The Examiner notes that the hot rolling exit temperature taught by Telioui in view of Wen (250-380°C) overlaps with the claimed hot rolling exit temperature of the instant claim (less than 380°C). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 15, Telioui teaches that the product may contain a Zr content of 0.05-0.3 wt%, a Cr content of 0.05-0.3 wt%, a Sc content of 0.05-0.4 wt%, a Hf content of 0.05-0.4 wt%, and a V content of 0-1 wt% - however, no product is required to possess these elements (Telioui teaches that one or more of Zr, Cr, Ti, Sc, or Hf is required), and thus they may also be present in an amount of 0 wt% (P 2, L 33 – P 3, L 7). Thus, Telioui teaches a sum of the content of elements Zr, Cr, Sc, Hf, and V of 0-2.4 wt%. This overlaps with the claimed range of at least 0.08% by weight. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).

Response to Arguments
Applicant’s remarks filed 12/21/2020 are acknowledged and have been fully considered. Of first priority, the Examiner notes that Applicant’s remarks concerning the previously made 
Applicant argues that Telioui does not suggest that the grain structure is predominantly recrystallized between ¼ and ½ thickness, and one of ordinary skill in the art would not have been motivated to derive such a grain structure. The Examiner notes that in making this argument, Applicant cites the processing steps disclosed in the instant application as the cause for the recrystallized structure. Applicant then cites the processing steps taught by Telioui, and concludes that Telioui would not possess such a recrystallized structure. Although the Examiner agrees that Telioui does not explicitly disclose, teach, or suggest a predominantly recrystallized structure, there are no disclosed processing steps that would prevent such a structure from occurring in the product taught by Telioui, or constitute a teaching away. Indeed, Telioui teaches a homogenization temperature range which overlaps with the range disclosed in the instant application, whilst being silent to both a homogenization time and hot rolling exit temperature. As Warner provides sufficient motivation to modify the microstructure of the product taught by Telioui such that it is recrystallized (e.g. for improving toughness), the prior art combination teaches this aspect of the claim.
Applicant argues further that there is no motivation to turn to or incorporate the teachings of Warner. Applicant alleges that any references related to fuselage sheets (having a smaller thickness than both Telioui and the Instant Application) would not be relevant for crack bifurcation for the claimed product having a much higher thickness, as one of ordinary skill in the art would know that such properties would not be able to be extrapolated from a smaller thickness to a much 
Applicant argues further that the product claimed in instant claim 1 is surprising and possesses unexpected properties due to its claimed recrystallization structure – that is, the recrystallized structure unexpectedly improves fatigue crack propagation and lower propensity for crack bifurcation, while the compromise between mechanical strength and toughness is maintained. To support this argument, Applicant cites alloy slabs A, B, C, D, and E of Example 1. Plates/slabs A-C possess the claimed recrystallized grain structure, while D-E do not. Applicant claims that “all plates were able to achieve comparable static mechanical properties and toughness properties”. However, these properties are not provided for plate/slab B at all, and some data regarding plates/slabs A, D, and E is missing as well (see Tables 3 and 4 of the instant specification). As such, the data set is incomplete, and it is impossible to verify whether Applicant’s argument is supported. Further, only testing a single example of recrystallized structure and non-recrystallized structure for fatigue crack growth rate properties (see Table 5 of the instant specification) does not provide sufficient evidence to support an argument of unexpected results.

Further, the Examiner notes that Applicant arguments with respect to unexpected results are not commensurate with the scope of the claims. The claimed limitation “comprising a grain structure predominantly recrystallized between ¼ thickness and ½ thickness” is much broader than what is supported by evidence in the specification, and would cover any product having a structure which is >50% recrystallized between ¼ and ½ thickness. The plates/slabs A-C only appear to cover a recrystallization rate of 67-75% at ¼ thickness, and 58-60% at ½ thickness. As such, the arguments, even if they were found to be persuasive, would not cover the entire scope of the claimed subject matter, which would include products which are >50-100% recrystallized at ¼ and ½ thickness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735